                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION


UNITED STATES OF AMERICA,                   )
                                            )
                       Plaintiff,           )
                                            )
       v.                                   )      Cause No. 3:13-cr-00046-RLY-CMM
                                            )
                                            )
HAYWOOD RAMSEY (08),                        )
                                            )
                       Defendant.           )



                          REPORT AND RECOMMENDATION

       On August 23, 2019, the Court held an initial hearing on the Petition for Warrant

or Summons for Offender Under Supervision filed on February 26, 2019. Defendant

Haywood Ramsey (“Defendant”) appeared in person with FCD counsel, Dominic

Martin. The government appeared by Lauren Wheatley, Assistant United States

Attorney, via telephone. U. S. Parole and Probation appeared by Officer Jennifer

Considine.

       The Court conducted the following procedures in accordance with Fed. R. Crim.

P. 32.1(a)(1) and 18 U.S.C. §3583:

       1.        The Court advised Defendant of his rights and provided him with a copy of

the petition. Defendant orally waived his right to a preliminary hearing.

       2.        After being placed under oath, Defendant admitted Violation Nos. 1, 2 and

3. [Docket No. 380.]

       3.        The allegations to which Defendant admitted, as fully set forth in the

petition, are:
Violation
Number          Nature of Noncompliance

     1          "The defendant shall not commit another federal, state or local
                crime."

                On February 21, 2019, Haywood Ramsey allegedly committed a new
                criminal offense of Possess Synthetic Drug or Lookalike Substance,
                Class A Misdemeanor, Operating a Vehicle While Intoxicated, Class
                C Misdemeanor, and Operating Without Ever Obtaining License,
                Class A Misdemeanor in Knox County, Indiana with formal charges
                to follow.

     2          "The defendant shall not commit another federal, state or local
                crime."

                As previously reported to the Court, on July 27, 2018, Haywood
                Ramsey was cited for Possession of a Synthetic Drug or Synthetic
                Drug Lookalike Substance, Misdemeanor (Daviess County, Indiana
                14D01-1807-CM-001172).

     3          "The defendant shall refrain from any unlawful use of a controlled
                substance."

                As previously report to the Court, Mr. Ramsey tested positive for
                Cannabinoids on April 10, 2018, May 17, 2018, December 18, 2018,
                and on February 12, 2019.

                As previously report to the Court, Mr. Ramsey tested positive for
                Methamphetamine and Amphetamines on January 30, 2019. This
                specimen was confirmed positive for Methamphetamine and
                Amphetamine and also confirmed diluted for creatinine and specific
                gravity.

4.       The parties stipulated that:

         (a)    The highest grade of violation is a Grade B violation.

         (b)    Defendant’s criminal history category is IV.

         (c)    The range of imprisonment applicable upon revocation of
                supervised release, therefore, is 12 to 18 months imprisonment.


                                        2
       5.     Parties jointly recommended that defendant be incarcerated for ten (10)

months with no supervised release to follow.

       6.     The Magistrate Judge, having considered the factors in 18 U.S.C. §3553(a),

and as more fully set forth on the record, finds that:

       (a)    The Defendant violated the conditions in the petition;

       (b)    That the agreement of the parties is an appropriate resolution of this

       matter and the agreement is commended to the favorable consideration of the

       District Judge;

       (c)    That, consistent with the agreement, the Magistrate Judge recommends

       that the defendant’s supervised release be revoked, and that he should be

       sentenced to the custody of the Attorney General or his designee for a period of

       ten (10) months with no supervised release to follow. The recommended sentence

       is consecutive to any time served if convicted of the state charges. The

       Defendant is to be taken into custody immediately pending the District Judge’s

       action on this Report and Recommendation. The Court will make a

       recommendation of placement at a facility in Ashland, Kentucky. The Court also

       recommends defendant’s medical issues be addressed timely.

              The parties are hereby notified that the District Judge may reconsider any

       matter assigned to a Magistrate Judge.




                                             3
                The parties have 14 days after being served a copy of this Report and

      Recommendation to serve and file written objections with the District Judge.



Dated: August 23, 2019




Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system




                                              4
